Appeal by Item Publishers, Inc., from a decision of the Unemployment Insurance Appeal Board, which affirmed a decision of the Unemployment Insurance Referee holding that claimant was an employee and entitled to .unemployment insurance benefits. Appellant corporation publishes a daily newspaper in Westchester county. In May, 1937, its circulation manager entered into an oral agreement with claimant. The duties which claimant was to perform included the delivery of newspapers to certain storekeepers on a designated route, and the delivery of bundles of newspapers to newsboys who were route carriers for the appellant. Claimant made collections from the storekeepers for the newspapers at a price fixed by the publisher, and as a remuneration he received a percentage of the amount so collected. He made no collections from the newsboys. As part of the agreement claimant was required to maintain and operate an automobile. Under the system employed, he billed the storekeepers each week in his own name and the amounts collected were deposited in a bank account maintained in the name of the appellant. The evidence clearly supports the contention of the Board that the claimant is an employee, and the decision of the Board being supported by legal evidence, is conclusive. The decision of the Board should be affirmed. Decision of the Unemployment Insurance Appeal Board unanimously affirmed, with costs to the Industrial Commissioner. Present — Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ.